Citation Nr: 1823290	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of zero percent prior to April 30, 2015, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of zero percent prior to April 30, 2015; in excess of 20 percent as of April 30, 2015, and prior to January 12, 2017; and in excess of zero percent as of January 12, 2017, for radiculopathy of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 10 percent prior to April 13, 2012, and in excess of 20 percent thereafter, for lumbosacral strain with degenerative arthritis (back disability).  

4.  Entitlement to a total disability based on individual unemployability (TDIU) prior to April 22, 2014.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964 and from July 1969 to July 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Veteran testified before the undersigned at a Board hearing in Nashville, Tennessee.  A transcript of that hearing has been associated with the virtual file and reviewed.  

This case was previously before the Board in May 2014 and January 2017, on which occasions it was remanded for further development.  As the requested development has been completed for the claims of increased ratings for radiculopathy of the bilateral lower extremities, no further action to ensure compliance with the remand directives is required in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the requested development has not been substantially completed for the claim of an increased rating for the back, the Board must remand to ensure compliance with the remand directives in this regard.  Id.

Regarding the claim of an earlier effective date for the grant of TDIU, the January 2017 Remand directed the Agency of Original Jurisdiction (AOJ) to request an opinion from a VA examiner as to the functional impact of the Veteran's back and leg disabilities on his ordinary activities over the course of the appeal period.  

In March 2017, a VA examiner stated that she was unable to offer such an opinion, explaining that to give a progressive report of the effects of the service-connected disabilities on the Veteran's activities over the course from 2009 to present would require mere speculation.  03/11/2017, C&P Exam.  

The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

In this case, due to the passage of time, the best evidence of the functional impact of the back and leg disabilities prior to April 2014 is the medical and lay evidence in the virtual file.  In light of the foregoing, the Board finds that Veteran is not prejudiced by the failure to obtain such an opinion, as a VA examiner's opinion regarding the effects of the back and leg disabilities prior to April 2014 would have little probative value.  Thus, the Board finds that remanding to ensure substantial compliance with the January 2017 Remand directives in this regard as unnecessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Stegall, 11 Vet. App. at 271.

The January 2017 remand directed the AOJ to refer the claim of entitlement to an earlier effective date for TDIU to the Director, Compensation Service (Director), for consideration on an extraschedular basis.  The matter was referred to the Director in March 2017, and consideration by the Director was completed in June 2017.  

The Veteran was initially assigned a 10 percent rating for a back disability with possible sciatica.  A September 2012 rating decision granted service connection for radiculopathy of the bilateral lower extremities, and assigned a single 20 percent rating for the back and bilateral leg disabilities, effective April 13, 2012.  An October 2017 rating decision continued the 20 percent rating for the back and assigned separate ratings for the legs as follows:  a 20 percent rating for the left leg effective April 30, 2015; and a 20 percent rating as of April 30, 2015, and prior to January 12, 2017, and a noncompensable rating thereafter, for the right leg.  Although increased and separate ratings were granted, the issues remained in appellate status, as the maximum schedular ratings had not been assigned for the entire periods on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The issue of an increased rating for the back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether symptoms of radiculopathy of the left lower extremity more nearly approximate mild neuralgia as of January 22, 2012, and prior to April 30, 2015.  

2.  The weight of the competent and probative evidence is against finding moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity as of April 30, 2015.  

3.  The competent and probative evidence is at least in equipoise as to whether symptoms of radiculopathy of the right lower extremity more nearly approximate mild neuralgia as of January 22, 2012, and prior to April 30, 2015.  

4.  The weight of the competent and probative evidence is against finding moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity as of April 30, 2015, and prior to January 12, 2017.  

5.  The competent and probative evidence is at least in equipoise as to whether symptoms of radiculopathy of the right lower extremity result in moderate incomplete paralysis as of January 12, 2017.  

6.  The weight of the competent and probative evidence is against finding that the impairment caused by the Veteran's service-connected disabilities precluded substantially gainful employment prior to April 22, 2014.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity as of January 22, 2012, and prior to April 30, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8720 (2017).  

2.  The criteria for entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity as of April 30, 2015, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8520.  

3.  The criteria for entitlement to an initial disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity as of January 22, 2012, and prior to April 30, 2015, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8720.  

4.  The criteria for entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity as of April 30, 2015, and prior to January 12, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, DC 8520.  

5.  The criteria for entitlement to an initial disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity as of January 12, 2017, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123,   4.124, 4.124a, DC 8520.  

6.  The criteria for entitlement to TDIU prior to April 22, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to an initial compensable rating prior to April 30, 2015, and a rating in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.  He further contends that he is entitled to an initial compensable rating prior to April 30, 2015, a rating in excess of 20 percent as of April 30, 2015, and prior to January 12, 2017, and a compensable rating as of January 12, 2017, for radiculopathy of the right lower extremity.  The service-connected leg disabilities are evaluated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  For paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; 
a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, evidenced by the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  

In Miller v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) held that "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

A.  Prior to April 30, 2015

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 10 percent, but no higher, is warranted for radiculopathy of the bilateral lower extremities as of January 22, 2012, and prior to April 30, 2015.  

An August 2012 treatment note indicates that on January 22, 2012, the Veteran reported numbness, tingling, and burning of the extremities, and was referred to the pain clinic.  In April 2012, the Veteran reported lower extremity pain of 6 out 10 and burning in the left calf while sitting, but denied weakness or new loss of sensation.  The clinician indicated positive straight leg raising test bilaterally, but noted a normal gait and that sensory to pinprick, light touch, and position sense were unremarkable throughout.  A July 2012 treatment note indicated normal reflexes and muscle strength of the lower extremities.  An August 2012 treatment note contains a diagnosis of lumbar radiculopathy of the bilateral lower extremities, and the Veteran underwent a lumbar facet nerve block at that time to treat lumbar degenerative disc disease and associated radiculopathy.  09/12/2012, CAPRI.  

In March 2013, the Veteran underwent a lumbar facet medial branch radiofrequency lesioning under fluoroscopy to address lumbar and radicular pain, the latter of which the Veteran reported as intermittent and worse in the right leg.  The clinician noted normal deep tendon reflexes, muscle strength, and sensory testing.  04/04/2015, CAPRI.  

In November 2013, the Veteran testified that he has intermittent radicular symptoms of pain and the feeling of pins and needles.  11/30/2013, Hearing Transcript.  

In June 2014, a VA examiner found no radicular signs or symptoms and normal muscle strength, reflexes, and sensory testing bilaterally.  06/11/2014, VA Examination.  

In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether radicular symptoms first reported on January 22, 2012, more nearly approximate mild neuralgia of the bilateral lower extremities, thus warranting a 10 percent rating for each leg as of January 22, 2012, and prior to April 30, 2015.  See 38 C.F.R. §§ 4.124, 4.124a, DC 8720.  Specifically, the Board points to the Veteran's reports of intermittent pain, numbness, and tingling for the relevant period.  In finding that a higher rating is not warranted, the Board notes that the weight of the competent and probative evidence does not show that the symptoms were significantly disabling, as there is no evidence of muscle atrophy, significant sensory changes, weakness, or diminished or hyperactive reflexes.  In other words, the Veteran's radicular symptoms do not more nearly approximate the rating criteria for moderate incomplete paralysis or neuralgia.  See 38 C.F.R. §§ 4.124, 4.124a, DC 8720; see also VBA Adj. Manual M21-1, III.iv.4.G.4.c.  A higher rating is not warranted for neuritis, as the evidence does not demonstrate loss of reflexes, muscle atrophy, sensory disturbances, and constant pain during the relevant period.  See 38 C.F.R. § 4.123.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for radiculopathy of the bilateral lower extremities based on the evidence.  See 38 C.F.R. §§ 4.124, 4.124a.  The Board notes that the benefit of the doubt has been applied, where applicable.

B.  As of April 30, 2015

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating of 20 percent, but no higher, is warranted for radiculopathy of the right leg as of January 12, 2017.  However, the Board finds that a rating in excess of 20 percent for radiculopathy of the bilateral lower extremities as of April 30, 2015, is not warranted.  

An April 30, 2015, VA examination indicates moderate constant pain and moderate numbness, but no intermittent pain or paresthesias and/or dysesthesias bilaterally.  The examiner noted normal muscle strength with no atrophy, normal reflexes, decreased sensation in the feet/toes bilaterally, and normal sensation in the lower legs/ankles bilaterally.  The Veteran denied use of an assistive device.  Based on the foregoing, the examiner concluded that the Veteran has moderate involvement of the sciatic nerve bilaterally.  05/14/2015, C&P Exam.  

A January 2017 VA examination indicates no radicular symptoms of the right leg, with moderate intermittent pain, moderate paresthesias and/or dysesthesias, mild numbness, and no constant pain of the left leg.  The examiner noted normal muscle strength with no muscle atrophy, hypoactive reflexes of the ankles, and a normal sensory examination bilaterally.  The Veteran denied use of an assistive device.  Based on the examination, the examiner concluded that there is mild radiculopathy of the left and no involvement on the right.  01/12/2017, C&P Exam.  In an October 2017 addendum to the January 2017 examination, the examiner explained that radiculopathy can vary from time to time depending on the nerve root irritated, and that the January 2017 examination reflected the symptoms present on the day of the examination.  10/05/2017, C&P Exam.  

Initially, the Board notes that the competent and probative evidence is at least in equipoise as to whether the Veteran's radicular symptoms of the right leg warrant a 20 percent rating as of January 12, 2017.  Although the January 2017 examiner found no radicular involvement of the right leg on the day of the examination, in an October 2017 addendum she explained that radiculopathy can vary from time to time depending on the nerve root involved, and the examination reflected the symptoms present on that date.  Accordingly, the Board finds that the evidence does not demonstrate a permanent decrease in the severity of the right leg symptoms so as to warrant any reduction in the assigned rating.  Furthermore, when rating disabilities, the Board reviews the entire record of examinations and attempts to assign ratings to produce the greatest degree of stability in evaluations.  See 38 C.F.R. § 3.344 (2017).  In light of the foregoing, a 20 percent rating for radiculopathy of the right lower extremity is warranted as of January 12, 2017.  

Furthermore, the Board finds that the Veteran's bilateral leg symptoms do not more nearly approximate the criteria for a 40 percent rating, as the competent and probative evidence weighs against finding moderately severe incomplete paralysis of the bilateral lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.  As previously noted, when the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  The Board finds that pain, numbness, paresthesias and/or dysesthesias, hypoactive reflexes, and decreased sensation are considered by the 20 percent ratings, as moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  In finding that the symptoms do not more nearly approximate severe or moderately severe incomplete paralysis, the Board notes that the competent and probative evidence weighs against finding muscle weakness or atrophy, and the Veteran denied using an assistive device.  Accordingly, the Board finds that he is not entitled to ratings in excess of 20 percent for radiculopathy of the bilateral lower extremities based on paralysis of the sciatic nerve.  

The Board notes that a higher rating is not available under Diagnostic Code 8720 for neuralgia of the sciatic nerve, as the maximum rating available is equal to moderate incomplete paralysis, or 20 percent.  See 38 C.F.R. § 4.124.  Nor can a higher rating be assigned under Diagnostic Code 8620, as the record does not demonstrate neuritis of the sciatic nerve.  See 38 C.F.R. § 4.123.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for radiculopathy of the bilateral lower extremities based on the evidence.  See 38 C.F.R. § 4.124a.  The Board notes that the benefit of the doubt has been applied, where applicable.

II.  TDIU prior to April 22, 2014 

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Prior to April 22, 2014, the Veteran was service-connected for a back disability (20 percent); radiculopathy of the left lower extremity (10 percent as assigned herein); radiculopathy of the right lower extremity (10 percent as assigned herein); a neck disability (10 percent); xiphoidectomy (10 percent); hiatal hernia (10 percent); bilateral hearing loss (10 percent); tinnitus (10 percent); carpal tunnel syndrome of the left hand (noncompensable); and right inguinal herniorrhaphy (noncompensable).  The Veteran's service connected disabilities combined for 60 percent prior to April 22, 2014.  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do have the same etiology or affect the same body system.  Therefore, the threshold requirements for schedular TDIU have not been met prior to April 22, 2014.  See 38 C.F.R. § 4.16(a).  

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

As previously noted, the ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See 38 C.F.R. § 4.16(a); Moore, 21 Vet. App. at 218; Geib, 733 F.3d at 1354; see also Smith, 647 F.3d at 1385-86.  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure and maintain substantially gainful employment prior to April 22, 2014.  

In February 2009, the Veteran filed a claim for TDIU, stating that he last worked full time in June 2005, and is unable to work due to syncope and memory loss.  02/26/2009, VA 21-8940.  In correspondence received by VA in February 2009, the Veteran stated that unemployability is also due to hearing loss and sleep apnea.  The Board notes that the Veteran is not service connect for syncope, memory loss, or sleep apnea; therefore, these disorders and their resulting functional impairments cannot be considered for TDIU purposes.  However, in an August 28, 2009, VA examination, the Veteran contended that he was unable to work due to syncopal episodes and his back disability; in its January 2017 Remand, the Board inferred a TDIU claim for the period in question under Rice, 22 Vet. App. at 453-54, based on his statement to the examiner.  

A January 2009 treatment note reflects the Veteran's report of increased lower back pain with exercise and lifting, and that he cannot climb stairs, which the Veteran attributed to hip pain.  02/25/2009, Medical-Government.  The Board notes that service connection has been denied for bilateral hip pain.  A February 2009 radiology report indicated mild degenerative changes of the lumbar spine.  Id.  

An August 2009 VA examination reflects the Veteran's report of stiffness, weakness, and pain in the lower back, but he denied fatigue, spasms, or radiating pain.  He further reported weekly flare-ups lasting several hours and that he is unable to walk more than a few yards, but denied incapacitating episodes.  The examiner found no spasm, muscle atrophy, guarding, or weakness.  Motor, sensory, and reflex examinations for the lower extremities were normal.  The Veteran had forward flexion to 90 degrees with no objective evidence of pain on active motion, and no additional limitation after three repetitions.  His back prevented athletic activities and resulted in limitations in shopping and exercise, but no other limitations on activities of daily living (ADLs) were noted.  

In a statement received by VA in October 2009, the Veteran stated that he cannot flex beyond 30 degrees without pain.  While he is competent to report painful movement, he is not competent to report the degree at which pain begins, as that requires medical expertise and the use of a goniometer.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a), 4.46 (2017).

Treatment notes in September and October 2010 reflect the Veteran's report of constant back pain causing sleep impairment and mobility issues.  The clinician noted a moderate antalgic gait pattern and difficulty with transfers.  10/14/2010, Medical-Government.  

In August 2013, the Veteran testified that he has constant severe back pain resulting in an unsteady gait, difficulty climbing stairs, walking limited to one or two blocks, and sleep disturbance.  He further stated that he cannot sit for prolonged periods and has to stretch after sitting for one hour.  He also noted intermittent radicular symptoms of pain and the feeling of pins and needles.  11/30/2013, Hearing Transcript.  

An August 2011 examination reflects the Veteran's report of difficulty understanding speech when background noise is present.  08/13/2011, VA Examination.  

In June 2017, the Director considered entitlement to TDIU on an extraschedular basis prior to April 22, 2014, and concluded that none of the available evidence shows that the Veteran's service-connected disabilities or a combination of the effects of the service-connected disabilities prevented all employment prior to April 22, 2014.  06/14/2017, Miscellaneous Correspondence.  

Based on the competent and probative medical and lay evidence, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or maintaining gainful employment prior to April 22, 2014.  The Board recognizes that his service-connected disabilities may have resulted in some occupational impairment and/or inconvenience in the workplace; however, he was being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The competent and probative medical and lay evidence is against finding that his service-connected disabilities precluded all types of employment, including sedentary labor.  In this regard, the record reflects that the Veteran completed four years of college and worked as a home health care nurse.  There is no indication that the Veteran's service-connected disabilities resulted in cognitive impairment during the period on appeal.  The Board finds that the lack of cognitive deficits, along with the Veteran's education, weigh against a finding that he would be unable to find or follow a substantially gainful occupation.  With regard to his unique circumstances, to include his education, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding the Veteran unemployable by reason of his service-connected disabilities prior to April 22, 2014.

The Board acknowledges that it is remanding the claim of an increased rating for the back disability, to include ensuring compliance with the January 2017 Remand directive to obtain an opinion regarding passive range of motion in 2009.  Because the Board finds that passive range of motion measurements for 2009 will have no probative value regarding the functional impact of the back disability prior to April 2014, it further finds that the earlier effective date claim is not inextricably intertwined with the back claim, and will not defer consideration of the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  


ORDER

An initial rating of 10 percent, but no higher, for radiculopathy of the left lower extremity as of January 22, 2012, and prior to April 30, 2015, is granted.  

An initial rating in excess of 20 percent for radiculopathy of the left lower extremity as of April 30, 2015, is denied.  

An initial rating of 10 percent, but no higher, for radiculopathy of the right lower extremity as of January 22, 2012, and prior to April 30, 2015, is granted.  

An initial rating in excess of 20 percent for radiculopathy of the right lower extremity as of April 30, 2015, and prior to January 12, 2017, is denied.  

An initial rating of 20 percent, but no higher, for radiculopathy of the right lower extremity as of January 12, 2017, is granted.  

An effective date prior to April 22, 2014, for the award of TDIU is denied.  




REMAND

In January 2017, a VA examiner was unable to state without resorting to mere speculation whether the Veteran's back disability is significantly limited after repeated use over time due to pain, fatigue, instability, or weakness.  01/12/2017, C&P Exam.  In its January 2017 Remand, the Board directed the AOJ to obtain an opinion regarding the Veteran's passive range of motion in August 2009.  In a March 2017 addendum to the January 2017 VA examination, the examiner stated that she was unable to estimate passive range of motion in August 2009, as it would require mere speculation.  

In a recent opinion, the United States Court of Appeals for Veterans Claims (Court) held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the knowledge of the medical community more generally.  Id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking him to describe the additional functional loss, if any, he experiences during flare-ups and after repetitive use over time, and then estimate the additional functional loss in terms of degrees of range of motion based on all the evidence of record, including the Veteran's lay information.  Id. at 35.

Given the above, the AOJ should schedule the Veteran with an appropriate VA examiner to determine the current severity of his back disability, and to estimate passive range of motion in August 2009.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records; specifically, from December 2016 to present.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his back disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion of the thoracolumbar spine and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Moreover, recent caselaw has found that the lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.  

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.

d.  Estimate the Veteran's passive range of motion at the time of the August 2009 VA examination.  

For questions (b) and (d), the examiner should indicate his or her confidence in the answers provided on a scale from 1 to 5, with 1 being the least confident and 5 being the most confident, and explain what factors affect the confidence level(s).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


